     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.612 Page 1 of 19



 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10    FRANKIE GREER,                                     Case No.: 3:19-CV-0378-GPC-AGS
11                                      Plaintiff,
                                                         ORDER GRANTING IN PART AND
12    v.                                                 DENYING IN PART MOTION FOR
                                                         LEAVE TO FILE SECOND
13    COUNTY OF SAN DIEGO, WILLIAM
                                                         AMENDED COMPLAINT
      GORE, in his individual capacity,
14
      ALFRED JOSHUA, in his individual
                                                         [ECF No. 48]
15    capacity, BARBARA LEE, in her
      individual capacity, and DOES 1–100
16
                                     Defendants.
17
18
            Before the Court is Plaintiff’s Motion for Leave to File a Second Amended
19
      Complaint. ECF No. 48. The motion has been fully briefed. ECF Nos. 53, 56. The
20
      Court finds this motion suitable for disposition without oral argument pursuant to Civ.
21
      L.R. 7.1(d)(1) and accordingly VACATES the hearing on this matter currently set for
22
      February 19, 2021. For the reasons set forth below, the Court GRANTS in part and
23
      DENIES in part the Motion.
24
            I. Background
25
                  A. Factual Background
26
            The instant litigation concerns events following the arrest and booking of Plaintiff
27
      into the San Diego Central Jail (“the jail”) on January 31, 2018. ECF No. 17 (“First
28

                                                     1
                                                                              3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.613 Page 2 of 19



 1    Amended Complaint” or “FAC”) ¶ 22. Plaintiff is a U.S. Army veteran who was treated
 2    at a VA hospital for seizures and prescribed Levetiracetam to prevent his seizures. Id. ¶
 3    21. After his arrest, Plaintiff informed the intake nurses he suffered from chronic
 4    seizures and that he had his required medicine in his pants pocket. Id. ¶ 26. He also
 5    asked the jail to assign him a lower bunk, as Plaintiff feared he could fall off a top bunk
 6    during a seizure. Id. ¶ 33. The medical staff failed to provide Plaintiff with his
 7    medication, but they did notate his need for a lower bunk in his paperwork. Id. ¶¶ 27, 28.
 8    However, the medical staff failed to place the order for the lower bunk in the Jail
 9    Information Management System (“JIMS”), and thus the jail staff assigned Plaintiff a top
10    bunk. Id. at 29. After he was assigned a top bunk, Plaintiff told the jail staff that he
11    feared a top bunk and reported he had previously fallen off from a bed due to a seizure.
12    Id. ¶ 33. The deputy told Plaintiff to get on the top bunk because all other beds in that
13    cell were already taken. Id. ¶ 34. Plaintiff alleges that the deputy did not inquire of the
14    other inmates who were in bottom bunks whether they needed to be in the bottom for any
15    medical or other reason. Id. ¶ 35. Plaintiff additionally alleges that the deputy did not
16    look for any available bottom bunks in other cells, and that the deputy failed to tell other
17    jail staff that Plaintiff suffered from a seizure disorder. Id. ¶¶ 36, 37.
18          On February 1, 2018, Plaintiff suffered a seizure while on his top bunk and fell off
19    the bed. Id. ¶ 38, 39. His head hit the concrete floor and he was rendered unconscious.
20    Id. Cellmates attempted to alert jail staff of Plaintiff’s fall through a cell intercom. Id.
21    However, because the intercom was silenced, his cellmates were unable to contact the
22    deputies. Id. ¶ 40. The silent intercom was against jail policy, and Plaintiff alleges that
23    Defendants had been aware of the deputies’ failure to abide by this intercom policy since
24    2016. Id. ¶ 48. The cellmates began yelling, “man down,” but the jail staff did not
25    respond. Id. ¶ 41. Fifteen minutes after Plaintiff’s fall, jail staff conducting regular
26    checks found Plaintiff and called for medical assistance. Id. Nurse staff arrived six
27    minutes later, and paramedics arrived approximately nine minutes after the nurses. Id. ¶¶
28

                                                     2
                                                                                   3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.614 Page 3 of 19



 1    43, 44. Plaintiff was rendered unconscious for several weeks, and hospital records reveal
 2    Plaintiff facial fractures, brain bleed, and respiratory failure. Id. ¶¶ 49, 50.
 3          In addition, the jail failed to immediately alert Plaintiff’s next of kin about his
 4    injury due to a failure to properly document Plaintiff’s next of kin. Id. ¶ 53. A nurse at
 5    the University of California, San Diego turned to social media to find Plaintiff’s family
 6    and make contact with them. Id. ¶ 54. For weeks, Plaintiff remained in a coma. Id.
 7    When he regained consciousness, he could not recognize family and had suffered
 8    significant brain injury. Id. ¶ 58.
 9                 B. Procedural Background
10          On February 25, 2019, Plaintiff filed his original complaint alleging the following
11    causes of action: (1) Deliberate Indifference to Serious Medical Needs, (2) Failure to
12    Properly Train, (3) Failure to Properly Supervise and Discipline, (4) Failure to Properly
13    Investigate, (5) Section 1983 liability under Monell, (6) Common law negligence, (7)
14    Violations of the American Disabilities Act (“ADA”), and (8) Violations of 29 U.S.C. §
15    794(a) (“Rehabilitation Act”). On June 10, 2019, Defendants filed their motion to
16    dismiss claiming that Plaintiff failed to state a claim on which relief can be granted as to
17    the individual Defendants; that Plaintiff failed to allege sufficient facts to support any §
18    1983 claim, negligence, ADA or Rehabilitation Act claims; and that the County was
19    entitled to immunity as to state law claims. ECF No. 9-1.
20          On October 24, 2019, the Court denied in part and granted in part Defendants’
21    motion to dismiss the original complaint. ECF No. 16. The Court granted Plaintiff leave
22    to amend within 20 days of the order. Plaintiff filed a first amended complaint (“FAC”)
23    on November 13, 2019. ECF No. 17. On April 14, 2020, the Court denied in part and
24    granted in part Defendants’ motion to dismiss the FAC. ECF No. 28. Plaintiff now seeks
25    leave to file a Second Amended Complaint (“SAC”).
26          In the proposed SAC, Plaintiff seeks to add as defendants Macy Germono, a
27    registered nurse at SDCJ; Francisco Bravo, a classification deputy at SDCJ; Christopher
28    Simms, Michael Brown, and M. Campos (#3780), law enforcement deputies at SDCJ;

                                                     3
                                                                                  3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.615 Page 4 of 19



 1    Coast Correctional Medical Group (“CCMG”), a private medical services contractor to
 2    the County; and Dr. Mauricio Martinez, a physician employed by CCMG. ECF No. 48-2
 3    (Proposed SAC, or “PSAC”) ¶¶ 12–17. Plaintiff also seeks to add two new causes of
 4    action: A claim under Section 1983 for denial of access to the courts predicated on
 5    Defendants’ alleged failure to preserve video evidence, and a claim under the Bane Act,
 6    Cal. Civ. Code § 52.1. Id. ¶¶ 294–300, 335–44. Further, Plaintiff seeks to supplement
 7    their Monell claim against the County of San Diego (“County”) with additional facts
 8    related to the County’s ratification of its employees’ conduct. Id. ¶¶ 284 –86. The
 9    proposed SAC also removes causes of action and theories of liability the Court
10    previously ordered dismissed.
11          Defendants oppose the Motion in its entirety. For the reasons below, the Motion is
12    GRANTED in part and DENIED in part.
13          II. Legal Standard
14           Under Federal Rule of Civil Procedure (“Rule”) 15(a), leave to amend a complaint
15    after a responsive pleading has been filed “shall freely be given when justice so requires.”
16    Foman v. Davis, 371 U.S. 178, 182 (1962); Fed. R. Civ. P. 15(a). Granting leave to
17    amend rests in the sound discretion of the trial court, Int’l Ass’n of Machinists &
18    Aerospace Workers v. Republic Airlines, 761 F.2d 1386, 1390 (9th Cir. 1985) but
19    “[r]equests for leave to amend should be granted with ‘extreme liberality.’” Brown v.
20    Stored Value Cards, Inc., 953 F.3d 567, 574 (9th Cir. 2020) (quoting Moss v. U.S. Secret
21    Serv., 572 F.3d 962, 972 (9th Cir. 2009)). Courts look to several factors when considering
22    whether to grant leave to amend, including “undue delay, bad faith or dilatory motive on
23    the part of the movant, repeated failure to cure deficiencies by amendments previously
24    allowed, undue prejudice to the opposing party by virtue of allowance of the amendment,
25    [or] futility of amendment, etc.” Sonoma Cnty. Ass’n of Retired Emples. v. Sonoma
26    Cnty., 708 F.3d 1109, 1117 (9th Cir. 2013) (alteration in original) (quoting Foman, 371
27    U.S. at 182 (1962)).
28

                                                   4
                                                                               3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.616 Page 5 of 19



 1          “Futility alone can justify the denial of a motion for leave to amend.” Nunes v.
 2    Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). “A determination of futility contemplates
 3    whether . . . the amendment could present a viable claim on the merits for which relief
 4    could be granted.” Murray v. Schriro, 745 F.3d 984, 1015 (9th Cir. 2014) (citing
 5    Carvalho v. Equifax Info. Servs., LLC, 629 F.3d 876, 893 (9th Cir. 2010)). In
 6    determining whether an amendment would present a viable claim against a party, a court
 7    should apply the same standards that control a motion to dismiss under Rule 12(b)(6),
 8    which requires that a complaint be dismissed if it fails to plead “factual content that
 9    allows the court to draw the reasonable inference that the defendant is liable for the
10    misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Sylvia
11    Landfield Tr. v. City of Los Angeles, 729 F.3d 1189, 1196 (9th Cir. 2013) (applying Iqbal
12    in context of motion for leave to amend). A court must accept all factual allegations in
13    the complaint as true, but should disregard all legal conclusions. Iqbal, 556 U.S. at 678–
14    79 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
15          III. Discussion
16          Defendants oppose the Motion in its entirety on the grounds that amendment
17    would be futile. ECF No. 53. Defendants principally argue (1) that the statute of
18    limitations bars claims against the proposed new defendants; (2) that alternatively, the
19    proposed SAC does not state a claim against the proposed new defendants; (3) that
20    Plaintiff’s proposed denial of access to courts claim is legally insufficient; and (4) that
21    Plaintiff’s proposed Bane Act claim is legally insufficient.
22       1. Statute of Limitations
23          Defendants contend that Plaintiff’s claims against newly added defendants are
24    untimely because the two-year statute of limitations has now expired, and the proposed
25    amended complaint cannot relate back to the original pleading under Rule 15(c)(1)(C) or
26    California Code of Civil Procedure § 474 because “Plaintiff . . . did nothing to identify
27    the names of individual defendants,” like file a Public Records Request, and thus was not
28    genuinely ignorant of their identity. ECF No. 53 at 7–8. Plaintiff asserts that he only

                                                     5
                                                                                 3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.617 Page 6 of 19



 1    became aware of the identities of newly added defendants during discovery. ECF No. 56
 2    at 7. Plaintiff further argues that California’s relation back law imposes no requirement
 3    that a plaintiff search for information he or she did not have at the time of the original
 4    complaint. Id. at 7–8.
 5          Section 1983 does not contain its own statute of limitations. Without a federal
 6    limitations period, the federal courts “‘apply the forum state’s statute of limitations for
 7    personal injury actions, along with the forum state’s law regarding tolling, including
 8    equitable tolling, except to the extent any of these laws is inconsistent with federal law.’”
 9    Canatella v. Van De Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007) (quoting Jones v.
10    Blanas, 393 F.3d 918, 927 (9th Cir. 2004)). Under California law, a two-year statute of
11    limitations applies to personal injury claims, including Section 1983 actions. Cal. Code
12    Civ. Proc. § 335.1; Alameda Books, Inc. v. City of Los Angeles, 631 F.3d 1031, 1041 (9th
13    Cir. 2011) (“The statute of limitations applicable to an action pursuant to 42 U.S.C. §
14    1983 is the personal injury statute of limitations of the state in which the cause of action
15    arose.”).
16          Applying the two-year statute of limitations applicable to Plaintiff’s Section 1983
17    and personal injury claims against the newly added defendants, Plaintiff’s claims arising
18    from events occurring in early 2018 would ordinarily be untimely, now over three years
19    later. However, an amendment may relate back to the time of the original pleading in
20    certain circumstances. Under Rule 15(c)(1)(A), “[a]n amendment to a pleading relates
21    back to the date of the original pleading when . . . the law that provides the applicable
22    statute of limitations allows relation back.” Fed. R. Civ. P. 15(c)(1). Whether an
23    amendment relates back in an action under 42 U.S.C. § 1983 requires a court to “consider
24    both federal and state law and employ whichever affords the more permissive relation
25    back standard.” Klamut v. Cal. Highway Patrol, No. 15-CV-02132-MEJ, 2015 WL
26    9024479, at *4 (N.D. Cal. Dec. 16, 2015) (citing Butler v. Nat’l Cmty. Renaissance of
27    Cal., 766 F.3d 1191, 1201 (9th Cir. 2014)).
28

                                                    6
                                                                                 3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.618 Page 7 of 19



 1           California courts have held that California Code of Civil Procedure Section
 2    473(a)(1), which governs amendments to pleadings, “does not authorize the addition of a
 3    party for the first time whom the plaintiff failed to name in the first instance.” Kerr-
 4    McGee Chem. Corp. v. Superior Ct., 160 Cal. App. 3d 594, 598 (1984). However,
 5    “where an amendment does not add a ‘new’ defendant, but simply corrects a misnomer
 6    by which an ‘old’ defendant was sued, case law recognizes an exception to the general
 7    rule of no relation back.” Hawkins v. Pac. Coast Bldg. Prods., Inc., 124 Cal. App. 4th
 8    1497, 1503 (2004) (citations omitted). Section 474 of the California Code of Civil
 9    Procedure, which pertains to fictitiously named defendants, thus permits a plaintiff to
10    substitute a new defendant for a Doe defendant named in the original complaint. Woo v.
11    Superior Court, 75 Cal. App. 4th 169, 176 (1999). But in order to come under that
12    exception, the plaintiff must have been “genuinely ignorant” of the new defendant’s
13    identity at the time the plaintiff filed the original complaint. Id. at 177.
14           Here, Defendants primarily argue that Plaintiff was not “genuinely ignorant” of the
15    identities of the newly named defendants because Plaintiff could have sought access to
16    records including their names prior to filing suit. But “the plaintiff is ‘ignorant’ within
17    the meaning of the statute if [plaintiff] lacks knowledge of that person’s connection with
18    the case or with [plaintiff’s] injuries. The fact that the plaintiff had the means to obtain
19    knowledge is irrelevant.” Fuller v. Tucker, 84 Cal. App. 4th 1163, 1170 (2000) (internal
20    citation omitted). Therefore, even if the Court accepts Defendants’ dubious proposition
21    that Plaintiff should have made a Public Records Request to attempt to ascertain the
22    identity of those involved and that such a request would actually have revealed the names
23    of all defendants Plaintiff now seeks to add,1 Plaintiff’s failure to do so does not affect
24    the relation back doctrine under California law. Defendants do not show that Plaintiff in
25
26
27
      1
       Plaintiff’s counsel notes that the names of several of the newly added defendants do not appear in
28    Plaintiff’s records. ECF No. 56-1 ¶ 12.

                                                         7
                                                                                         3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.619 Page 8 of 19



 1    fact did know the identities of the newly added defendants at the time of the original
 2    complaint, and therefore Plaintiff’s claims relate back under California law.
 3          Thus, the Court finds that amendment would not be futile because of the statute of
 4    limitations.
 5       2. Causes of Action Against Newly Named Defendants
 6          Defendants also contend that the amendments in the proposed SAC would be futile
 7    because they do not state a claim against newly added defendants, in particular, for a
 8    violation of the Fourteenth Amendment or for negligence. The Court considers each
 9    cause of action in turn.
10              A. First Cause of Action: Violation of Fourteenth Amendment
11          To his cause of action under Section 1983 for violation of the Fourteenth
12    Amendment, Plaintiff seeks to add claims against Nurse Germono, Dr. Martinez, Deputy
13    Bravo, Deputy Simms, Deputy Brown, Deputy Campos, and CCMG. Defendants argue
14    that Plaintiff’s proposed amendments would be futile because Plaintiff does not allege the
15    newly added defendants were personally involved in the provision or denial of medical
16    care to plaintiff or that they were subjectively deliberately indifferent to Plaintiff’s
17    medical needs.
18          Conditions of confinement claims brought by pretrial detainees arise under the Due
19    Process clause of the Fourteenth Amendment, rather than the Eighth Amendment’s cruel
20    and unusual punishment clause, which is applicable only to convicted prisoners. See
21    Sandoval v. Cty. of San Diego, 985 F.3d 657, 667 (9th Cir. 2021). The Ninth Circuit has
22    held that an objective deliberate indifference standard applies to Fourteenth Amendment
23    claims arising from the denial of adequate medical care. Gordon v. Cty. of Orange, 888
24    F.3d 1118, 1124–25 (9th Cir. 2018) (citation omitted). “The elements of a pretrial
25    detainee’s medical care claim against an individual defendant under the due process
26    clause of the Fourteenth Amendment are: (i) the defendant made an intentional decision
27    with respect to the conditions under which the plaintiff was confined; (ii) those
28    conditions put the plaintiff at substantial risk of suffering serious harm; (iii) the defendant

                                                     8
                                                                                  3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.620 Page 9 of 19



 1    did not take reasonable available measures to abate that risk, even though a reasonable
 2    official in the circumstances would have appreciated the high degree of risk involved—
 3    making the consequences of the defendant’s conduct obvious; and (iv) by not taking such
 4    measures, the defendant caused the plaintiff’s injuries.” Id. at 1125. As to the third
 5    factor, “the plaintiff must prove more than negligence but less than subjective intent—
 6    something akin to reckless disregard.” Id. (citation omitted). Unlike the deliberate
 7    indifference standard under the Eight Amendment, the defendant need not “subjectively
 8    have a sufficiently culpable state of mind.” Id. at 1125 n.4 (citation omitted) (emphasis
 9    in original); see also Sandoval, 985 F.3d at 667–68 (explaining difference between Eight
10    Amendment and Fourteenth Amendment standards).
11           Given that well-established Ninth Circuit law obviates the need for Plaintiff to
12    plead the defendants’ actual mental state, most of Defendants’ objections are meritless.2
13    In the proposed SAC, Plaintiff plausibly alleges that newly added defendants were
14    personally involved in causing Plaintiff’s unconstitutional conditions of confinement, and
15    that the newly added defendants’ actions were objectively unreasonable under the
16    circumstances, at least with respect to most defendants. Plaintiff alleges that Nurse
17    Germono was aware Plaintiff had a seizure disorder and did not follow the Sheriff’s
18    Department’s Standardized Nursing Protocol (“SNP”) for seizure disorders and policy on
19    disabled inmates, which required her to contact the “on-call” physician to order his
20    medication, enter a seizure disorder alert and lower bunk assignment into the computer
21    system, and notify housing deputies. PSAC ¶¶ 34, 39, 172–77. A jury could conclude
22    that a reasonable nurse at an institution with a nursing protocol related to seizure
23    disorders, who was aware that a pretrial detainee suffered from a seizure disorder for
24    which he took medication, would have known that he would be at “substantial risk of
25
26
27    2
       The Court shares Plaintiff’s concern that Defendants failed to cite controlling legal authority by
      making no reference to the objective deliberate indifference standard established by the Ninth Circuit in
28    Gordon, but notes that Sandoval was published several days after Defendants filed their opposition.

                                                          9
                                                                                          3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.621 Page 10 of 19



 1    suffering serious harm” if he did not receive his medication and was not ensured a lower
 2    bunk assignment. Cf. Sandoval, 985 F.3d 657. Plaintiff has also alleged in detail the
 3    reasonable measures Nurse Germono could have taken to abate that risk, including
 4    notifying anyone of Plaintiff’s need for a lower bunk or medication.
 5          Plaintiff similarly has adequately alleged Dr. Martinez was aware Plaintiff had a
 6    seizure disorder, knew or should have known that he had missed two doses of his
 7    medication, and failed to order that Plaintiff be given his medication immediately. PSAC
 8    ¶ 179. Plaintiff’s allegations suggest that a reasonable physician would have known the
 9    danger in delaying or missing doses of the seizure medication. Id. ¶ 43. These
10    allegations plausibly indicate Dr. Martinez’s actions were “medically unacceptable under
11    the circumstances.” Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir. 2004).
12          Likewise, Plaintiff also alleges that Deputy Bravo knew or should have known that
13    Plaintiff suffered from a seizure disorder because Plaintiff informed all jail staff of this
14    information and Deputy Bravo interviewed him before making the housing assignment.
15    PSAC ¶ 178. Plaintiff also alleges that Deputy Simms and/or Deputy Brown ordered
16    Plaintiff to get on the top bunk despite knowing he had a seizure disorder and took no
17    action to seek a lower bunk placement for Plaintiff. Id. ¶ 180, 181. Plaintiff plausibly
18    alleges that a reasonable official at the jail would understand the high degree of risk
19    involved in requiring a detainee with a seizure disorder to sleep on the top bunk, even if
20    Nurse Germono did not input the lower bunk assignment in the system, due to Sheriff’s
21    Department policy that recognizes lower bunks are necessary for the safety of some
22    disabled inmates. Id. ¶¶ 39, 46, 54.
23          Although the allegations against Deputy Campo relate to actions or omissions
24    occurring after he suffered a seizure, Plaintiff also plausibly alleges that Deputy Campo
25    exhibited deliberate indifference to his serious medical need. Plaintiff alleges Deputy
26    Campo either intentionally muted or reduced the volume of the emergency intercom
27    device or failed to ensure the device was working at the beginning of his shift, despite
28    policy requiring deputies manning the control tower to immediately respond to

                                                    10
                                                                                 3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.622 Page 11 of 19



 1    emergency calls, a “practice of lowering the volume of the call buttons or of turning the
 2    sound off completely,” and past instances in which the failure of such devices during
 3    previous medical emergencies had led to serious consequences. Id. ¶¶ 59–62, 183–88,
 4    198. Although Deputy Campos would not have known Plaintiff was suffering from a
 5    medical emergency, his allegedly willful ignorance cannot shield him from a claim under
 6    Gordon. A reasonable official responsible for monitoring incoming emergency calls to
 7    the control tower would likely recognize there was a significant risk that jail staff would
 8    not able to timely respond to medical emergency if the emergency intercom was turned
 9    off or not functioning. Plaintiff also alleges that the delay in response after he fell from
10    the top bunk caused his condition to worsen as he stopped breathing and continued to
11    bleed out. Id. ¶ 191. These allegations plausibly state a Fourteenth Amendment claim
12    under the Gordon framework.
13          Accordingly, the Court GRANTS Plaintiff leave to amend his Fourteenth
14    Amendment claim for denial of medical care to add as defendants Nurse Germono, Dr.
15    Martinez, Deputy Bravo, Deputy Simms, Deputy Brown, and Deputy Campo.
16              B. Sixth Cause of Action: Negligence
17          Plaintiff seeks to add a negligence claim against Nurse Germono, Dr. Martinez,
18    and Deputy Campos, as well as a claim under respondeat superior against the County and
19    CCMG. PSAC ¶¶ 305–08, 310. Defendant argues that Plaintiff attempts to add claims
20    previously dismissed and that Plaintiff does not allege facts to support a claim of
21    negligence against Deputy Campos. Defendant also contends that the respondeat
22    superior theory of liability is conclusory and therefore legally insufficient.
23          As this Court previously noted in its order on Defendants’ motion to dismiss the
24    FAC, ECF No. 28, California law authorizes a negligence claim against a public
25    employee for their “failure to summon immediate medical care only, not for certain
26    employee’s malpractice in providing that care.” Scalia v. County of Kern, 308 F.Supp.3d
27    1064, 1085 (E.D. Cal. 2018) (citation omitted). The Court determined that the failure to
28    provide Plaintiff with his seizure medication and a lower bunk placement fell within the

                                                    11
                                                                                 3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.623 Page 12 of 19



 1    immunity conferred by California Government Code § 845.6. ECF No. 28. at 13–14.
 2    Accordingly, the Court finds that amendment to add the proposed negligence claim
 3    against Nurse Germono arising from her failure to ensure Plaintiff received his
 4    medication and a lower bunk placement would be futile.
 5              Against Dr. Martinez, Plaintiff likewise alleges conduct involving the provision of
 6    medical care that could be considered to fall within the immunity conferred by Section
 7    845.6. However, Plaintiff alleges that Dr. Martinez’s direct employer was CCMG, not
 8    the County. PSAC ¶ 23. Under California law, a public employee is an employee of a
 9    public entity, and “does not include an independent contractor.” Cal. Gov. Code § 810.2.
10    Governmental immunity would therefore not bar a negligence claim against Dr.
11    Martinez. Defendants therefore have not shown that amendment in this respect would be
12    futile.
13              Regarding Deputy Campos, the Court finds Plaintiff has adequately alleged a
14    negligence claim for his failure to respond to Plaintiff’s immediate medical need in the
15    aftermath of Plaintiff’s seizure. As this Court previously explained, pretrial detainees are
16    almost entirely dependent on jail staff for their basic needs, and jail staff therefore
17    plausibly owe a duty of care to those detained. ECF No. 16 at 19; see also Lawson v.
18    Superior Court, 180 Cal. App. 4th 1372, 1389 (2010). For jail staff tasked with
19    responding to emergency calls, complying with that duty of care logically entails taking
20    reasonable steps to ensure that such emergency calls can be heard. Plaintiff therefore
21    plausibly alleges that Deputy Campo failed to act with reasonable care in either
22    purposefully silencing the emergency intercom device, or in neglecting to check if the
23    intercom was working, which delayed the arrival of help and necessary medical care. In
24    its previous order, the Court also noted that the failure to respond to a touchscreen alert
25    plausibly suggests that jail staff had “reason to know” that medical attention was
26    required, such that governmental immunity would not apply. ECF No. 16 at 21. Thus,
27    the Court finds that amendment to add a negligence claim against Deputy Campos would
28    not be futile.

                                                     12
                                                                                 3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.624 Page 13 of 19



 1          Defendants also object that the newly added respondeat superior theory, stated
 2    against the County and CCMG, is conclusory. As to CCMG, no more is needed to state a
 3    claim against an employer under such a theory than an allegation that its employee
 4    committed a tort within the scope of his or her employment. Sunderland v. Lockheed
 5    Martin Aeronautical Sys. Support Co., 130 Cal. App. 4th 1, 8 (2005). Plaintiff here has
 6    alleged that Dr. Martinez’s negligent conduct occurred while he was working as the on-
 7    call doctor at the jail pursuant to the County’s contract with his employer, CCMG. With
 8    respect to the County, California Government Code § 815.2 provides that public entities
 9    can be liable under a respondeat superior theory unless the employee is immune from
10    liability. Cal. Gov. Code § 815.2; Martin v. Cty. of San Diego, 650 F. Supp. 2d 1094,
11    1109 (S.D. Cal. 2009), on reconsideration in part, No. 03CV1788-IEG(WMC), 2009 WL
12    10709150 (S.D. Cal. Oct. 23, 2009). The Court notes that the Proposed SAC is
13    somewhat unclear in that it does not specify which employee’s conduct Plaintiff alleges
14    the County is vicariously liable for. PSAC ¶ 310. However, because Plaintiff adequately
15    states a claim for negligence against County employees arising from their failure to
16    summon immediate medical care, the Court finds that it would not be futile for Plaintiff
17    to add this theory of liability against the County.
18          The Court therefore DENIES Plaintiff leave to amend to add a negligence claim
19    against Nurse Germono but otherwise GRANTS Plaintiff’s motion with respect to the
20    negligence cause of action.
21       3. Fifth Cause of Action: Denial of Access to Courts
22          Plaintiff seeks to add an entirely new claim against the County; supervisory
23    defendants Gore, Lee, Joshua; Does; and newly added defendants Nurse Germono,
24    Deputy Simms, Deputy Brown, and Deputy Campos arising from the County’s alleged
25    failure to preserve surveillance video evidence that would reveal which deputy ordered
26    Plaintiff to get on the top bunk and establish the length of time that Deputy Campos
27    ignored the emergency intercom calls from Plaintiff’s cell. PSAC ¶¶ 159–66, 294–300.
28    Defendants argue the claim fails because he has not alleged he was prevented from filing

                                                    13
                                                                             3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.625 Page 14 of 19



 1    a lawsuit and has not alleged the personal involvement of any of the individual plaintiffs.
 2    ECF No. 53 at 13. Plaintiff argues that the claim, which arises out of the County’s failure
 3    to preserve surveillance video that would reveal whether it was Deputy Brown or Deputy
 4    Simms that ordered Plaintiff to the top bunk, is properly stated in the alternative under
 5    Rule 8 should the claims against Deputy Brown and Deputy Simms fail due to a lack of
 6    evidence. ECF No. 56 at 11.
 7          The Supreme Court has identified two varieties of denial of access to courts
 8    claims: a forward-looking claim, for the hindrance of “a litigating opportunity yet to be
 9    gained,” or a backward-looking claim, for official acts causing the loss of “specific cases
10    that cannot now be tried (or tried with all material evidence), no matter what official
11    action may be in the future.” Christopher v. Harbury, 536 U.S. 403, 413–14, (2002). To
12    have standing to bring a denial of access to courts claim, a plaintiff must identify a non-
13    frivolous, arguable claim for relief that has been frustrated by official action. Lewis v.
14    Casey, 518 U.S. 343, 349 (1996). Further, Plaintiff must “identify a remedy that may be
15    awarded as recompense but not otherwise available in some suit that may yet be
16    brought.” Christopher, 536 U.S. at 415 (2002). Courts have recognized that evidence
17    destruction by government entities or officials can amount to a constitutional violation.
18    See Delew v. Wagner, 143 F.3d 1219, 1222–23 (9th Cir. 1998) (finding that a cognizable
19    claim for denial access to the courts could be premised on police officer’s cover-up of
20    evidence that inhibited state court wrongful death action); Karim-Panahi v. Los Angeles
21    Police Dep’t, 839 F.2d 621, 625 (9th Cir. 1988) (noting that allegation of obstruction of
22    evidence may state a claim under Section 1983 if the actions could be connected to a
23    failure to succeed in the underlying lawsuit).
24          Here, Plaintiff attempts to alleges that official action—the failure to preserve
25    evidence of the events leading up to Plaintiff’s injuries—may hinder his ability to bring
26    successful suit against either Deputy Brown or Deputy Simms because no other evidence
27    confirms which deputy ordered Plaintiff to get on the top bunk, as well as against other
28    defendants because no video confirms the amount of time that elapsed before Plaintiff

                                                    14
                                                                                3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.626 Page 15 of 19



 1    received assistance. However, Plaintiff is still proceeding against these defendants, and
 2    “if plaintiff were to succeed in this suit, then his [destruction of evidence] allegations
 3    would be mooted.” Karim-Panahi, 839 F.2d at 625. The Ninth Circuit has held that
 4    backward-looking denial of access to courts claims are not ripe until the plaintiff actually
 5    fails to receive adequate redress as a result of the official action. Id.; see also Delew, 143
 6    F.3d at 1223 (dismissing denial of access claim without prejudice because plaintiff was
 7    still pursuing underlying claim); Burns v. City of Concord, 99 F. Supp. 3d 1007, 1029
 8    (N.D. Cal. 2015) (quoting Skewel v. City of River Rouge, 119 F.3d 1259, 1262 (6th Cir.
 9    1997) (finding that the “underlying claims against Defendants . . . have not been
10    dismissed and are still pending, and [plaintiffs] ‘cannot merely guess that a . . . remedy
11    will be ineffective because of a defendant’s actions.’”); cf. Morales v. City of Los
12    Angeles, 214 F.3d 1151, 1155 (9th Cir. 2000) (finding that backward-looking denial of
13    access to courts claim accrued when judgment on underlying claim was entered against
14    them). Plaintiff does not face certain injury here, as he may still succeed on his claims
15    despite the lack of surveillance video evidence. Because his denial of access claim is not
16    ripe, this Court does not have jurisdiction to adjudicate it. See In re Coleman, 560 F.3d
17    1000, 1005 (9th Cir. 2009) (citations omitted) (“Where a dispute hangs on future
18    contingencies that may or may not occur, it may be too impermissibly speculative to
19    present a justiciable controversy.”).
20          Accordingly, the Court finds that amendment to add a claim for denial of access to
21    the courts would be futile at this stage of proceedings. The Court therefore DENIES
22    Plaintiff leave to amend to add this claim without prejudice.
23       4. Eleventh Cause of Action: Bane Act
24          Plaintiff’s proposed SAC also includes a new cause of action arising under the
25    Bane Act, California Civil Code § 52.1. Defendants argue that Plaintiff’s attempt to add
26    a claim under California’s Bane Act would be futile because Plaintiff fails to allege any
27    threats, intimidation, or coercion made by Defendants. ECF No. 53 at 14–15. Plaintiff
28

                                                    15
                                                                                 3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.627 Page 16 of 19



 1    counters that the Bane Act does not require coercion separate from that inherent in the
 2    constitutional deprivation alleged. ECF No. 56 at 9–10.
 3          The Bane Act provides a private cause of action against anyone who “interferes by
 4    threats, intimidation, or coercion, or attempts to interfere by threats, intimidation, or
 5    coercion, with the exercise or enjoyment by an individual or individuals of rights secured
 6    by the Constitution or laws of the United States, or laws and rights secured by the
 7    Constitution or laws of California.” Cal. Civ. Code § 52.1(a). The Bane Act requires “an
 8    attempted or completed act of interference with a legal right, accompanied by a form of
 9    coercion.” Jones v. Kmart Corp., 17 Cal. 4th 329, 334 (1998).
10          However, as one California court noted, “[t]he Bane Act’s requirement that
11    interference with rights must be accomplished by threats, intimidation or coercion has
12    been the source of much debate and confusion.” Cornell v. City & County of San
13    Francisco, 17 Cal. App. 5th 766, 801 (2017), as modified (Nov. 17, 2017). The root of
14    much of that confusion was the decision Shoyoye v. City of Los Angeles, which the
15    Cornell thoroughly examined. Id. at 799–800. In Shoyoye, the court reversed a jury
16    verdict finding defendants liable under the Bane Act for plaintiff’s extended detention
17    that resulted from computer error, a mistake which the court described as “mere
18    negligence.” Id. at 795–98 (citing Shoyoye v. Cty. of Los Angeles, 203 Cal. App. 4th 947,
19    958 (2012)). The court in Cornell refused to read Shoyoye as standing for a general
20    proposition that a plaintiff is required to show an instance of threat, intimidation, or
21    coercion distinct from the underlying constitutional violation. Id. at 798–99.
22    Considering Venegas v. City of Los Angeles, which “declined to place ‘added restrictions
23    on the scope of section 52.1’ beyond its plain language,” the court found “the statutory
24    phrase ‘threat, intimidation or coercion’ serves as an aggravator justifying the conclusion
25    that the underlying violation of rights is sufficiently egregious to warrant enhanced
26    statutory remedies, beyond tort relief.” Id. at 800 (quoting Venegas v. Cty. of Los
27    Angeles, 32 Cal. 4th 820, 843 (2004)). The court ultimately concluded that when “an
28    unlawful arrest is properly pleaded and proved, the egregiousness required by Section

                                                    16
                                                                                 3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.628 Page 17 of 19



 1    52.1 is tested by whether the circumstances indicate the arresting officer had a specific
 2    intent to violate the arrestee’s right to freedom from unreasonable seizure, not by whether
 3    the evidence shows something beyond the coercion ‘inherent’ in the wrongful detention.”
 4    Id. at 801–02. A finding of specific intent entails a legal determination that the right at
 5    issue be clearly delineated and a factual determination that the defendant acted with the
 6    purpose of depriving the plaintiff of enjoyment of that right. Id. at 803 (quoting People v.
 7    Lashley, 1 Cal. App. 4th 938, 948–49 (1991)).
 8          Interpreting Cornell in a case involving a claim of excessive force, the Ninth
 9    Circuit in Reese v. County of Sacramento concluded that (1) “the Bane Act does not
10    require the ‘threat, intimidation or coercion’ element of the claim to be transactionally
11    independent from the constitutional violation alleged,” and (2) “the Bane Act requires a
12    ‘a specific intent to violate the arrestee’s right to freedom from unreasonable seizure.’”
13    Reese v. Cty. of Sacramento, 888 F.3d 1030, 1043 (9th Cir. 2018) (quoting Cornell, 17
14    Cal. App. 5th at 799–801. The court in Reese further noted that specific intent to violate
15    a person’s constitutional rights may be established by showing the defendant acted with
16    reckless disregard for the person’s rights. Id. at 1045 (quoting United States v. Reese, 2
17    F.3d 870, 885 (9th Cir. 1993)).
18          Several district courts have concluded that an allegation of a defendant’s deliberate
19    indifference to a plaintiff’s serious medical needs suffices to state a claim under the Bane
20    Act because of the coercion, or specific intent, inherent in the deliberate indifference
21    standard. E.g., Lapachet v. California Forensic Med. Grp., Inc., 313 F. Supp. 3d 1183,
22    1195 (E.D. Cal. 2018) (“Plaintiffs bringing Bane Act claims for deliberate indifference to
23    serious medical needs must only allege prison officials knowingly deprived [them] of a
24    constitutional right or protection through acts that are inherently coercive and threatening,
25    such as housing a prisoner in an inappropriate cell, failing to provide treatment plans or
26    adequate mental health care, and failing to provide sufficient observations.”); Scalia v.
27    Cty. of Kern, 308 F. Supp. 3d 1064, 1084 (E.D. Cal. 2018) (“[A] prison official’s
28    deliberate indifference to serious medical needs is a coercive act that rises above mere

                                                    17
                                                                                3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.629 Page 18 of 19



 1    negligence.”); M.H. v. Cty. of Alameda, 90 F. Supp. 3d 889, 898 (N.D. Cal. 2013)
 2    (“Because deliberate indifference claims necessarily require more than ‘mere
 3    negligence,’ a prisoner who successfully proves that prison officials acted or failed to act
 4    with deliberate indifference to his medical needs in violation of his constitutional rights
 5    presents a case far more like Venegas than Shoyoye and adequately states a claim for
 6    relief under the Bane Act.”); see also Cornell, 17 Cal. App. at 802 n.31 (noting that
 7    “depending on the right alleged to have been interfered with, physical force is not
 8    required at all” to show coercion and citing M.H. with approval).
 9           Plaintiff adequately alleges that Defendants acted with reckless disregard in failing
10    to ensure that Plaintiff received his seizure medication, a lower-bunk assignment, or
11    prompt medical care after his seizure and fall of the top bunk. As the Ninth Circuit
12    suggested in Reese, a showing of reckless disregard can satisfy the Bane Act’s
13    requirement of specific intent to interfere with a person’s constitutional rights. See
14    Reese, 888 F.3d at 1045. The Court therefore finds that Plaintiff sufficiently alleges the
15    coercion necessary to sustain a claim under the Bane Act. As vicarious liability is also a
16    cognizable basis for a Bane Act claim, the Court likewise finds Plaintiff could state a
17    claim against CCMG, see M.H., 90 F. Supp. 3d at 897, and the County, to the extent the
18    County is not entitled to governmental immunity.3
19           The Court therefore GRANTS Plaintiffs’ motion for leave to amend to add claims
20    under the Bane Act.
21
22
      3
        The Court does not rule out that the County may be immune from vicarious liability for some
23    violations of the Bane Act due to California Government Code § 844.6, which provides that “a public
      entity is not liable for . . . [a]n injury to any prisoner.” Cal. Gov. Code § 844.6; see also Towery v. State
24    of California, 14 Cal. App. 5th 226, 234 n.8 (2017) (indicating in dicta that “Section 844.6 . . . precludes
25    any theory of vicarious liability against the State under the Bane Act” for claim arising from inmate’s
      contraction of infectious disease); Luttrell v. Hart, No. 5:19-CV-07300-EJD, 2020 WL 5642613, at *7
26    (N.D. Cal. Sept. 22, 2020). However, as Section 845.6 may provide an exception to this immunity, and
      because the County has not raised the issue, the Court declines to find amendment to add the vicarious
27    liability claim futile at this stage. See Sanders v. Los Angeles Cty., No. CV 15-00907 AG (RAO), 2017
      WL 8751693, at *10 n.2 (C.D. Cal. Dec. 27, 2017), report and recommendation adopted, No. CV 15-
28    00907 AG (RAO), 2018 WL 1626252 (C.D. Cal. Mar. 30, 2018).

                                                           18
                                                                                            3:19-CV-0378-GPC-AGS
     Case 3:19-cv-00378-GPC-DEB Document 58 Filed 02/17/21 PageID.630 Page 19 of 19



 1          IV. Conclusion
 2          For the reasons enumerated above in this order, Plaintiff’s motion to amend is:
 3             • DENIED with respect to the negligence claim against Nurse Germono;
 4             • DENIED with respect to the denial of access to the courts claim;
 5             • And otherwise GRANTED.
 6          IT IS SO ORDERED.
 7    Dated: February 16, 2021
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 19
                                                                             3:19-CV-0378-GPC-AGS
